              Case 1:19-cv-07098-JGK Document 38 Filed 09/03/20 Page 1 of 1

                                                                                                        Partners
                                                                                                        Mark R. Knuckles
                                                                                                        Richard F. Komosinski
600 E. Crescent Ave., Suite 201 | Upper Saddle River, NJ 07458                                          Jordan J. Manfro
Tel (201) 391-0370 | eFax (201) 781-6744 | www.kkmllp.com                                               John E. Brigandi

                                                                                                        John E. Brigandi
                                                                                                         (201) 391-0370, ext. 401
                                                                                                        jeb@kkmllp.com


                                                                    September 3, 2020


Via ECF
Hon. John G. Koeltl, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:       Moreno v. U.S. Bank, et al.
                  Case No.: 19-cv-7098____


Dear Judge Koeltl,

        This office represents defendants U.S. Bank, N.A., not individually but solely as trustee
for Bluewater Investment Trust 2017-1 (“U.S. Bank”) and Selene Finance, LP (“Selene”)
(collectively, “Defendants”) in the above-referenced action. I am writing to respectfully request a
short adjournment of oral argument scheduled before Your Honor for September 18, 2020.
Unfortunately, I have a conflict that day and will not be in the office. There have been no prior
adjournments requests for this date, and I have received the consent of all parties in this action.
All parties are available on September 29 and 30, 2020, in the event either of those dates are
acceptable to Your Honor.

                                                                    Respectfully Submitted,

                                                                    _/s/ John E. Brigandi
                                                                    John E. Brigandi, Esq.




Main Office       565 Taxter Road, Suite 590| Elmsford, NY 10523 | Tel (914) 345-3020 | eFax (914) 992-9154
